Appeal from a judgment of the Supreme Court, Monroe County (Francis A. Affronti, J.), rendered September 14, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the second degree (Penal Law former § 220.18 [1]). Supreme Court properly refused to suppress the identification testimony of an undercover police officer. The record of the Wade hearing supports the court’s conclusion that, although the photo array consisting of a single photograph of defendant was unduly suggestive, the officer had an independent basis for her in-court identification of defendant (see People v Schiffer, 13 AD3d 719, 720 [2004]; People v Riggins, 272 AD2d 892 [2000], lv denied 95 NY2d 870 [2000]). Present—Martoche, J.P., Smith, Peradotto, Green and Pine, JJ.